[DO NOT PUBLISH]

             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                      _________________________                 FILED
                                                       U.S. COURT OF APPEALS
                             No. 09-15894                ELEVENTH CIRCUIT
                         Non-Argument Calendar               MAY 10, 2011
                       ________________________               JOHN LEY
                                                               CLERK
                    D. C. Docket No. 08-61757-CV-FAM

IN RE: MS "MADELEINE"
SCHIFFAHRTSGESELLSCHAFT MBH & CO.
KG, REEDEREI ALNWICK HARMSTORF & CO.
GMBH & CO. KG AND BANGOR
CASTLE SHIPPING COMPANY LIMITED,
as Owner, Managing Owner and
Bareboat Charterer Respectively
of the Vessel M/V "Madeleine", for
Exoneration from or Limitation of Liability,

                              Plaintiff-Counter- Defendant-Counter-Claimant-
                                       Third Party- Plaintiff-Cross - Defendant,

SIGNAL MUTUAL INDEMNITY ASSOCIATION, LTD.,

                                                          Intervenor-Plaintiff,

                                 versus

VERNA SOOKNANAN,
DAWN HILLARY WEISBERG,
                                              Defendants-Counter- Claimants-
                                               Cross- Defendants-Appellants,
JAMES CASON, JR.,
                                                 Claimant-Counter-Claimant-
                                                 Cross-Defendant-Appellant,
CHART INDUSTRIES, INC.,
et al.,

                                            Third Party-Defendants-
                                                  Cross-Defendants,
WESMOR CRYOGENIC SERVICES, INC.,
                                              Third Party-Defendant-
                                             Cross-Defendant-Cross-
                                                           Claimant,

FLORIDA TRANSPORTATION SERVICES, INC.,

                                              Third Party-Defendant,

ALBERT PARRA,

                                         Counter-Claimant-Claimant-
                                                 Counter-Defendant,

INTEROCEAN LINES, INC.,

                                         Counter-Claimant-Claimant-
                                                 Counter-Defendant-
                                                   Cross-Defendant,

TRINITY SHIPPING LINE, S.A.,

                                        Claimant-Counter-Claimant,
                                          Counter-Defendant-Cross-
                                                      Claimant-Third
                                   Party- Plaintiff-Cross-Defendant,

CLOVER SYSTEMS, INC.,

                                          Claimant-Cross-Claimant-
                                          Counter-Defendant-Cross-
                                               Defendant-Appellee,
AIRGAS SOUTH, INC.,
                                                    Claimant-Counter-Defendant-
                                                         Cross-Defendant-Cross-
                                                             Claimant-Appellee,
SPECIALTY TRAILER LEASING, INC.
& AMERICAN GAS & CYLINDER,

                                                     Claimants-Cross-Defendants-
                                                                Cross-Claimants,
PRO TRANSPORT, INC.,

                                                      Claimant-Counter-Claimant-
                                                        Counter-Defendant-Cross-
                                                                       Defendant.

                          ________________________

                   Appeal from the United States District Court
                       for the Southern District of Florida
                         _________________________
                                 (May 10, 2011)

Before TJOFLAT, EDMONDSON and WILSON, Circuit Judges.


PER CURIAM:



      The personal representatives of the estates of three longshoremen who died

after an accident on the vessel Madeleine (the “Estate Claimants”) appeal the

district court decision enforcing the Estate Claimants settlement with Clover

Systems, Inc. (“Clover”). No reversible error has been shown; we affirm.



                                         3
      Extensive litigation followed the Madeleine accident. The Estate Claimants

entered into two mediated settlement agreements: one with nine land-based, non-

maritime parties (the “Land-Based Parties)1 and one with the maritime parties (the

“Maritime Parties”).

      In Paragraph 2 of the settlement agreement, the Land-Based Parties

committed to tendering payment to the Estate Claimants within 30-days of the

mediated settlement agreement date of 14 July 2009. That paragraph also

provided that the failure of a Land-Based Party to make payment timely would not

affect the agreement between the Estate Claimants and the paying Land-Based

Parties. A Land-Based Party “not paying will not be entitled to any rights or

benefits of this Agreement until the payment(s) due have been made.”

      Paragraph 9 of the settlement agreement provided for the dismissal of

pending lawsuits and the release of claims as follows:

      The Estates represent that in a separate agreement..., the Maritime

      parties have agreed to dismiss all claims raised in the Federal Lawsuit

      and in the State Lawsuits with prejudice, and have agreed to release

      any and all claims in contract or in tort, including, but not limited to,

      claims for indemnification or contribution, that were or could have


      1
          A tenth land-based party, Airgas-South, Inc., was not part of the settlement agreement.

                                                  4
       been asserted against the Parties to this Agreement....



       The separately negotiated settlement agreement between the Maritime

Parties and Estate Claimants only required the Maritime Parties to dismiss with

prejudice all claims raised in lawsuits; it included no agreement that the Maritime

Parties would “release any and all claims.” Clover Systems received no release of

claims by the Maritime Parties as of the payment-due date.2

       Clover Systems failed to make payment within the required 30-day period;

it was the only Land-Based Party not to make payment as scheduled on 14 August

2009. Repeated requests were made of Clover Systems’ counsel to tender

payment but no payment was forthcoming. On 20 August 2009, six days after

payment was due, Estate Claimants filed a motion to enforce the settlement

agreement against Clover Systems. In a reversal of position, on 25 August 2009,

Estate Claimants notified Clover Systems that they elected to call off the

settlement agreement entirely and would continue state court actions against

Clover Systems.3 On 27 August 2009, Estate Claimants filed a notice withdrawing

       2
        When Clover Systems offered to tender payment 13 days later, the release of claims had
been secured.
       3
        The parties argue about what prompted Estate Claimants to reverse their course. It
appears that Estate Claimants reached a settlement agreement with Airgas-South, the one land-
based entity that had not entered the 14 July 2009 settlement agreement, after filing the motion to

                                                5
their motion to enforce the settlement agreement. On that same date, Clover

Systems offered to tender payment; that offer was refused. On 21 September

2009, Clover Systems moved to enforce the settlement agreement.

       The district court determined that the settlement agreement was due to be

enforced; to remedy the delay in payment, the district court ordered Clover

Systems to pay interest and attorneys’ fees.

       Estate Claimants contend on appeal -- as they did below -- that Clover

Systems’ breach of the settlement agreement’s 30-day payment provision

constituted a material breach that entitles Estate Claimants to rescind the

settlement agreement. Estate Claimants also maintain that the district court’s

assessment of interest and attorneys’ fees against Clover Systems shows that the

district court found the delay in tender of payment to be material. But the district

court made no such finding. Instead, the district court concluded that it was

reasonable to charge interest and attorneys’ fees for Clover Systems’ delay in

funding the settlement agreement; it expressly rejected -- in its initial decision to



enforce settlement. The agreement with Airgas-South required Estate Claimants to indemnify
Airgas-South against future claims. Because Clover Systems intended to pursue an indemnity
claim against Airgas-South -- an option expressly reserved to the Land-Based Parties in the
settlement agreement -- Estate Claimants realized that, in the light of the Airgas-South
settlement, Estate Claimants could be negatively impacted by settlement with Clover Systems.
We mention these facts by way of explanation; Estate Claimants’ reversal of position is of no
import to our resolution of this appeal.

                                               6
enforce settlement and in its denial of reconsideration -- Estate Claimants’

argument that Clover Systems’ breach triggered a right of revocation. We agree.

      The Estate Claimants now argue that the settlement agreement is ambiguous

about what is required on the release of claims by the Maritime Parties and argue

further that no meeting of the minds occurred. No ambiguity exists in the

settlement agreement. The express terms of the settlement agreement state that a

release of all claims had been secured in a separate agreement; it had not been.

The settlement agreement unambiguously contemplated that release. That

conflicting interpretations of the settlement agreement’s provision may be

advanced during the throes of litigation creates no ambiguity where none

otherwise exists. See Detroit Diesel Corp. v. Atlantic Mut. Ins. Co., 18 So.3d 618,

620 (Fla.App. 2009); Kipp v. Kipp, 844 So.2d 691, 693 (Fla.App. 2003).

      The express terms of the settlement agreement also do not support Estate

Claimants’ assertion that the 30-day payment requirement was a material term. To

the contrary, the settlement agreement set out the consequences of late payment:

no benefit from the agreement until payment was made. Estate Claimants argue

that Clover Systems’ reliance on the absence of the release of claims as an excuse

for not meeting the 30-day payment requirement was a ruse. And Estate

Claimants repeatedly draw our attention to the fact that no other Land-Based Party

                                         7
embraced Clover Systems’ position. But we see no error in the district court’s

finding that Clover Systems’ request for the releases of all claims by the Maritime

Parties -- as set out in the settlement agreement -- was not made in bad faith.

       That Clover Systems made no payment in the absence of the releases may

have entitled Estate Claimants to the interest and attorneys’ fees awarded;4 the 13-

day delay in tender was no material breach and supports no right of recission.

       AFFIRMED.




       4
        In its motion to enforce settlement, Clover Systems suggested that interest and attorneys’
fees could be awarded; this award compensated Estate Claimants fully for the delayed tender of
payment.

                                                8